DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Gerard et al (WO 2014/013028), Slocum (US 3,234,194), Munu (US 3,362,942) and Makino (US 5,552,130) do not disclose the liquid prepolymer composition comprising at least one mercaptan compound comprising ethylene glycol dimercaptoacetate in combination with the other limitations of the claims.
Gerard and Slocum are not being used to disclose the liquid prepolymer composition comprising at least one mercaptan compound comprising ethylene glycol dimercaptoacetate.
It would not be obvious to one of ordinary skill in the art to combine Munu with Gerard and Slocum to meet the claimed ethylene glycol dimercaptoacetate as Munu teaches polymerizing and curing of methyl methacrylate and that use of a catalyst such as perester of maleic acid is effective, but operates rather slowly. There is no rationale to combine Munu with Slocum as Slocum requires monotertiary butyl peroxymaleate, which is a perester of maleic acid, and the teaching of the perester of maleic acid being effective, but operating rather slowly would be considered as a teaching away from the use of peresters of maleic acid such as the monotertiary butyl peroxymaleate in Slocum.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785